Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 25 August 1791
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander


[Amsterdam, August 25, 1791. On August 29, 1791, Willink, Van Staphorst, and Hubbard wrote to William Short: “Begging leave to confirm our Respects to you of 25 Instant, We have now the honor to inclose you Triplicate of our Letter of same date to the Secretary of the Treasury of the United-States.” Letter not found.]
